Title: From Benjamin Franklin to James Hutton, 7 July 1782
From: Franklin, Benjamin
To: Hutton, James


My old and dear FriendPassy, July 7. 1782
A Letter written by you to M. Bertin, Ministre d’Etat, containing an Account of the abominable Murders committed by some of the frontier People on the poor Moravian Indians, has given me infinite Pain and Vexation. The Dispensations of Providence in this World puzzle my weak Reason. I cannot comprehend why cruel Men should have been permitted thus to destroy their Fellow Creatures. Some of the Indians may be suppos’d to have committed Sins, but one cannot think the little Children had committed any worthy of Death. Why has a single Man in England, who happens to love Blood, and to hate Americans; been permitted to gratify that bad Temper, by hiring German Murderers, and joining them with his own, to destroy in a continued Course of bloody Years, near 100,000 human Creatures, many of them possessed of useful Talents, Virtues and Abilities to which he has no Pretension! It is he who has furnished the Savages with Hatchets and Scalping Knives, and engages them to fall upon our defenceless Farmers, and murder them with their Wives and Children paying for their Scalps, of which the Account kept already amounts as I have heard, to near two Thousand. Perhaps the People of the Frontier exasperated by the Cruelties of the Indians have in their [torn] been induced to kill all Indians that fall into their Hands, without Distinction, so that even these horrid Murders of our poor Moravians may be laid to his Charge; And yet this Man lives, enjoys all the good Things this World can afford, and is surrounded by Flatterers, who keep even his Conscience quiet, by telling him he is the best of Princes! I wonder at this, but I cannot therefore part with the comfortable Belief of a divine Providence; and the more I see the Impossibility, from the number & Extent of his Crimes of giving equivalent Punishment to a wicked Man in this Life, the more I am convinc’d of a future State, in which all that here appears to be wrong shall be set right, all that is crooked made straight. In this Faith let you & I, my dear Friend, comfort ourselves. It is the only Comfort in the present dark Scene of Things, that is allow’d us.—
I shall not fail to write to the Government of America urging that effectual Care may be taken to protect & save the Remainder of those unhappy People.
Since writing the above, I have received a Philadelphia Paper, containing some Account of the same horrid Transaction, a little different, and some Circumstances alledged as Excuses or Palliations, but extreamly weak & insufficient. I send it to you inclos’d.
With great and sincere Esteem, I am ever, my dear Friend Yours most affectionately
